Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not found below are withdrawn based upon the arguments and amendments. Responses to the arguments are presented after the first rejection they are directed to.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. JP 2013-116885 and Ichikawa et al. 20110020749.
Ichikawa et al. JP 2013-116885 (machine translation attached) exemplifies the sulfonic acid anions. 
    PNG
    media_image1.png
    85
    186
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    115
    204
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    98
    199
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    122
    199
    media_image4.png
    Greyscale
       
    PNG
    media_image5.png
    101
    274
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    122
    295
    media_image6.png
    Greyscale
                                        . Sulfonium and iodonium cations are disclosed [0027-0045]. The combination of this is taught with respect to figure 1A at [0053-0060].  Useful polymer repeating units are taught at [0069-0105].  Example resist 4 in table 4 includes polymer A1 [0139], photoacid generator I-1[0133], amine C-1 [0144] and solvents.  These are coated, dried, exposed using e-beam, post baked and developed in TMAH [0141-0148]. The other examples in table 4 are similar. Extreme ultraviolet (EUV) exposure was used in the last example [0149-0151].  The addition of other components including other polymers, sensitizers, dissolution inhibitor, stabilizer, dye or surfactant is disclosed [0115].  These photoacid generators are embraced by formula I, where Q1 and Q2 are fluorine or a perfluoroalkyl, L1 is a saturated C2-17 hydrocarbon

    PNG
    media_image7.png
    186
    712
    media_image7.png
    Greyscale

Where a CH2 groups can be replaced by oxygen or a carbonyl group and a hydrogen can be replaced by fluorine., L2 is O, * - X 1 -, * - X 2 - O -, * - A 1 - X 3 -, * - X 4 - A 2 - X 5 - or * - A3 - X 6 - A 4 - X 7 - (* represents a bond with a ring W 1). Each of X1,X2,X3,X4,X5,X6 and X 7 independently represents an alkanediyl group having 1 to 6 carbon atoms.Each of A1,A2,A3 and A 4 independently represents an oxygen atom or - CO - O -. Ring W 1 represents an aromatic ring having 6 to 18 carbon atoms. R 1, R 2 and R 3, independently of one another, represent an alkyl group of 1 to 6 carbon atoms, or R 2 and R 3 together form a ring with the carbon atom to which they are attached. R 4 represents a hydroxy group or an alkyl group having 1 to 6 carbon atoms ;.T represents an integer of 0 to 2 ;. When t is 2, a plurality of R 4 may be the same or different from each other. Z represents an organic counter ion [0005,0008]. L 1 represents a saturated hydrocarbon group having 2 to 17 carbon atoms ; and 1. Examples of
such a divalent saturated hydrocarbon group include a linear alkanediyl group, a branched alkanediyl group, and a monocyclic or polycyclic 2 valent alicyclic hydrocarbon group, and a combination of 2 or more of these 2 groups may be used. Specifically, they are a methylene group, ethylene, propanoic-1,3-diyl group, propanoic-1,2-diyl
group, butanoic-1,4-diyl group, pentanoic-1,5-diyl group, hexanoic-1,6-diyl group, and heptanoic- 1,7-diyl group, Octanoic-1,8-diyl group, nonanoic-1,9-diyl group, decanoic-1,10-diyl group, undecanoic-1,11-diyl group, dodecanoic-1,12-diyl group, and tridecanoic-1,13-diyl group, A linear alkanediyl group such as a tetradecanoic-1,14-diyl group, a pentadecanoic-1,15-diyl group, a hexadecanoic-1,16-diyl group, a heptadecanoic-1,17-diyl group, a ethanoic-1,1-diyl group, a propanoic-1,1-diyl group and a propanoic-2,2-diyl group ; To a straight-chain-shape alkanediyl group, it is an alkyl group (especially the alkyl group of the carbon numbers 1-4, for example, a methyl group, an ethyl group, a propyl group, an isopropyl group, a butyl group, s e c-butyl group, te). A branched alkanediyl group having a side chain of a r t-butyl group, for example, a butanoic-1,3-diyl group, a 2-methylpropane-1,3-diyl group, a 2-methylpropane-1,2-diyl group, a pentanoic-1,4-diyl group, a 2-methylbutane-1,4-diyl group, or the like ; A monocyclic 2 valent cycloaliphatic hydrocarbon group which is a cycloalkane group such as
a cyclobutane-1,3-diyl group, a cyclopentane-1,3-diyl group, a cyclohexan-1,2-diyl group, a 1-
methylcyclohexane-1,2-diyl group, a cyclohexan-1,4-diyl group, a cyclooctane-1,2-diyl group or a cyclooctane-1,5-diyl group ; The divalent alicyclic hydrocarbon group of polycyclic types, such as norbornane-2,3-diyl group, norbornane-1,4-diyl group, norbornane-2,5-diyl group, adamantane-1,2-diyl group, adamantane- 1,5-diyl group, and adamantane-2,6-diyl group, etc.
May be mentioned. A group in which a methylene group in a divalent saturated hydrocarbon group having 1 to 17 carbon atoms represented by L 1 is replaced with an oxygen atom or a carbonyl group is represented by the following formula (2). Examples thereof include groups represented by the following formula (b 1-1), formula (b 1-2), formula (b 1-3), formula (b 1-4), formula (b 1-5), formula (b 1-6), and formula (b 1-7) (hereinafter, "formula (b 1-1) to formula (b 1-7)"). L 1 is preferably a group represented by any of formulae (b 1-1) to (b 1-4), more preferably a group represented by formula (b 1-1) or (b 1-3), and still more preferably a group represented by formula (b 1-1). In addition, * represents a bond with a carbon atom of C (Q 1) (Q 2). 
    PNG
    media_image8.png
    280
    711
    media_image8.png
    Greyscale


Lb 2 represents a single bond or a divalent saturated hydrocarbon group having 1 to 15 carbon
atoms ; and 2. Lb 3 represents a single bond or a divalent saturated hydrocarbon group having 1 to 12 carbon atoms ; and 2. Lb 4 represents a divalent saturated hydrocarbon group having 1 to 13 carbon atoms ; and 2. However, the upper limit of the total number of carbon atoms of Lb 3 and Lb 4 is 13. Lb 5 represents a divalent saturated hydrocarbon group having 1 to 15 carbon atoms ; and 2. Lb 6 represents a single bond or a saturated hydrocarbon group having 2 to 15 carbon atoms ; and 1. Lb 7 represents a divalent saturated hydrocarbon group having 2 to 15 carbon atoms ; and 1. However, the upper limit of the total number of carbon atoms of Lb 6 and Lb 7 is 16. Lb 8 represents a divalent saturated hydrocarbon group having 2 to 14 carbon atoms ; and 1. Lb 9 represents a single bond or a divalent saturated hydrocarbon group having 1 to 11 carbon atoms ; and 2. Lb 10 represents a divalent saturated hydrocarbon group having 2 to 11 carbon atoms ; and 1. However, the upper limit of the total number of carbon atoms of Lb 9 and Lb 10 is 12. Lb 11 represents a single bond or a saturated hydrocarbon group having 2 to 13 carbon atoms ; and 1. Lb 12 represents a divalent saturated hydrocarbon group having 2 to 14 carbon atoms ; and 1. However, the upper limit of the total number of carbon atoms of Lb 11 and Lb 12 is 14 [0010-0019].  As the divalent alkanediyl group having 1 to 6 carbon atoms included in L 2, a straight chain alkanediyl group or a branched alkanediyl group may be mentioned as an example of the 2 valent alkanediyl group. Specifically, linear alkanediyl groups such as a methylene group, an ethylene group, a propanoic-1,3-diyl group, a propanoic-1,2-diyl group, a butanoic-1,4-diyl group, a pentanoic-1,5-diyl group, a hexanoic-1,6-diyl group, and the like ; and an alkyl group (preferably, an alkyl group) to the linear alkylene group ; An alkyl group having 1 to 4 carbon atoms, such as a methyl group, an ethyl group, a propyl group, an isopropyl group, a butyl group, a s e c-butyl group, a te r t-butyl group, or the like ; Examples thereof include branched alkanediyl groups such as a butanoic-1,3-diyl group, a 2- methylpropane-1,3-diyl group, a 2-methylpropane-1,2-diyl group, a pentanoic-1,4-diyl group, and a 2-methylbutane-1,4-diyl group. Examples of * - X 2 - O - included in L 2 include * - CH 2 - O - and * - CH 2 - CH 2 - O -. (*represents a bond with a ring W 1, and an example of L 2 represents the same meaning.)
Examples of * - A 2 - X 3 - included in L 2 include * - O - CH 2 -, * - CO - O - CH 2 -, and * - O - CO- CH 2 -. Examples of - X 2 - A 4 - X 5 - included in L 2 include * - CH 2 - O - CH 2 - and * - CH 2 - O - CO -CH 2 -. For example, * - A 2 - X 6 - A 4 - X 7 - contained in L 1 is * - CO - O - CH.2 - O - CH 2 -, * - CO - O - CH 2 - O - CO - CH 2 -, * - CO - O - CH 2 - CO - O - CH 2 -, and the like. L 2 is preferably an oxygen atom or * - O - CH 2 -, more preferably * - O - CH 2 – [0021]. Examples of the aromatic ring having 6 to 18 carbon atoms represented by the ring W 1 include a benzene ring, a naphthalene ring, and an anthracene ring, and a benzene ring is preferred.  Examples of the alkyl group having 1 to 6 carbon atoms represented by R1,R2,R3 and R 4 include methyl, ethyl, butyl, iso-butyl, s e c-butyl , te r t-butyl , pentyl, and hexyl groups.
R 4 is preferably a hydroxy group, a methyl group or an ethyl group, more preferably a hydroxy
group or a methyl group [0022]. Examples of the group in which R 2 and R 3 together form a ring include a group represented by the formula (I-B). 
    PNG
    media_image9.png
    267
    681
    media_image9.png
    Greyscale
. These include 
    PNG
    media_image10.png
    349
    697
    media_image10.png
    Greyscale
 [0023-0025]
The resin can include acid labile groups (acid unstable groups) including those of formula (1) 

    PNG
    media_image11.png
    300
    424
    media_image11.png
    Greyscale
  where Ra 1 to Ra 3 each independently represent an alkyl group having 1 to 8 carbon atoms, an alicyclic hydrocarbon group having 3 to 20 carbon atoms, or a combination thereof, or Ra1 and Ra 2 may be bonded to each other to form a divalent aliphatic hydrocarbon group having 2 to 20 carbon atoms. 2. * represents a bond [0070]. Examples of the group - C (R 2) (R a 1) (R a 2) (R a 3) include the following groups.



    PNG
    media_image12.png
    318
    704
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    215
    699
    media_image13.png
    Greyscale
 In the formula (1-1), (1-2), (1-3), R a 11 to R a 17 each independently represents an alkyl group having 1 to 8 carbon atoms [0070-0074].  Examples of the repeating unit are 
    PNG
    media_image14.png
    393
    710
    media_image14.png
    Greyscale
[0079-0084].  Alternative acid labile groups are acetal/ketals of formula (2) disclosed at [0075-0078] which includes the groups exemplified in the structures below.

    PNG
    media_image15.png
    317
    612
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    228
    624
    media_image16.png
    Greyscale

Other repeating units are disclosed, including etch resistant monomers, hydroxy containing monomers, lactone containing monomers and the like [0085-0105]. Basic compounds are disclosed [0106-0113]. Solvents are disclosed [0114]. Useful exposure sources are disclosed [0122]. Useful positive and negative developers are disclosed [0125-0126]. 

Ichikawa et al. 20110020749 teaches photoacid generator A5-1-2 having the structure 

    PNG
    media_image17.png
    129
    253
    media_image17.png
    Greyscale
(page 31). In resist 18, these is combined with resin B2, amine C-1 and solvents (see table 1 on page 33).  The resist was then coated on a silicon wafer, dried, exposed using an ArF stepper, post beaked and developed in TMAH and evaluated in table 2 [0208-0215]. The photoacid generators are bounded by formula A1

    PNG
    media_image18.png
    66
    247
    media_image18.png
    Greyscale
 wherein Z.sup.+ represents an organic cation, Q.sup.1 and Q.sup.2 each independently represent a fluorine atom or a linear or branched C.sub.1-6 perfluoroalkyl group, L.sup.a1 represents --(CH.sub.2).sub.m1--, m1 represents an integer ranging from 1 to 6, a methylene group contained in the --(CH.sub.2).sub.m1-- may be replaced with an oxygen atom (-o-) or a carbonyl group (-co-), at least one hydrogen atom of the --(CH.sub.2).sub.m1-- may be replaced with a linear or branched C.sub.1-4 aliphatic hydrocarbon group, L.sup.a2 represents a single bond, --O--(CH.sub.2).sub.L1--, or --CO--O--(CH.sub.2).sub.L1--, L1 represents an integer ranging from 1 to 6, a methylene group contained in the --(CH.sub.2).sub.L1-- group may be replaced with an oxygen atom or a carbonyl group, at least one hydrogen atom of the --(CH.sub.2).sub.L1-- group may be replaced with a linear or branched C.sub.1-4 aliphatic hydrocarbon group, R.sup.a1 represents a C.sub.4-36 divalent alicyclic hydrocarbon group or a C.sub.6-18 divalent aromatic hydrocarbon group, and at least one hydrogen atom of the alicyclic hydrocarbon group or the aromatic hydrocarbon group may be replaced with a halogen atom, a linear, branched or cyclic C.sub.1-12 aliphatic hydrocarbon group, a C.sub.7-21 aralkyl group, a glycidyloxy group, or a C.sub.2-4 acyl group, at least one hydrogen atom of the alicyclic hydrocarbon group may be replaced with a C.sub.6-20 aromatic hydrocarbon group, one or more methylene group contained in the linear, branched or cyclic aliphatic hydrocarbon group, or the aralkyl group may be replaced with an oxygen atom or a carbonyl group, R.sup.a2 represents an elimination group represented by the formulae (II-1) or (II-2); 
    PNG
    media_image19.png
    57
    178
    media_image19.png
    Greyscale
   
    PNG
    media_image20.png
    63
    170
    media_image20.png
    Greyscale
. wherein R.sup.a3 and R.sup.a4 each independently represent a hydrogen atom or a linear or branched C.sub.1-12 aliphatic hydrocarbon group, R.sup.a5 represents a linear, branched or cyclic C.sub.1-24 aliphatic hydrocarbon group.  [0007] In the formula (II-2), R.sup.a6 represents a C.sub.2-24 divalent aliphatic hydrocarbon group, and R.sup.a7 represents a linear or branched C.sub.1-12 aliphatic hydrocarbon group.  [0008] [2] The salt according to [1], wherein R.sup.a1 is preferably represented by any one of the following formulae (I-1), (I-2), (I-3), or (1-4):

    PNG
    media_image21.png
    74
    176
    media_image21.png
    Greyscale
  
    PNG
    media_image22.png
    53
    178
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    82
    177
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    66
    164
    media_image24.png
    Greyscale

These can be substituted by halogen, a chain hydrocarbon, a cyclic hydrocarbon, an aromatic hydrocarbon, aralkyl, glycidyloxy, acyl groups or the like [0006-0009,0019-0037]. Useful cations include ammonium, benzothiazolium, phosphonium , sulfonium and iodonium cations [0011-0012,0038-0051]. Exemplified anions includes A1-1-2, A1-1-3, A1-1-4 and A1-1-5 shown on page 6.  Useful acid labile groups for the polymers are disclosed [0069-0084]. Useful exposures are disclosed at [0139]. 

	It would have been obvious to modify the photoacids exemplified or rendered obvious by Ichikawa et al. JP 2013-116885 by replacing the arylene group (W) with an adamantanediyl or divalent norbornane lactone group based upon the disclosed equivalence at [0008,0029] of Ichikawa et al. 20110020749.
	Alternatively, it would have been obvious to modify the photoacid A5-1-2 of Ichikawa et al. 20110020749 by replacing the acid labile methyladamantyl group with a non-cyclic tertiary alkyl group bounded by the teachings of –CR1R2R3 of Ichikawa et al. JP 2013-116885 based upon the equivalence taught within Ichikawa et al. JP 2013-116885.
	Further, it would have been obvious to one skilled in the art to use the photoacids rendered obvious by the combination of Ichikawa et al. JP 2013-116885 and Ichikawa et al. 20110020749 in photoresist with the resins disclosed and in the exposure and development processes disclosed with a reasonable expectation of forming useful photoresist patterns and/or to provide alkyl or halogen substituted on the ring as taught at [0023-0024]. 

The applicant argues there is no motivation to replace the aromatic ring of Ichikawa et al. JP 2013-116885 with the rings of Ichikawa et al. 20110020749 based upon the improvement over the comparative examples in that patent document.  The examiner disagrees that the improvement is does due to the phenyl ring, the examiner points out that the size the sulfonic acid moiety including the aryl moiety reduces migration of the acid generated and contributes to the lower LER in the same manner that the similar linking group including the adamantanediyl or divalent norbornane lactone group.  Additionally the argued benefit does not occur outside of the resist composition where the presence of other components including the resist resin and the weaker photoacid generator (quencher) as well as the concentrations of the PAG, quencher and resin also contribute to the reduced line edge roughness (LER) results observed.  The argued position and scope of the coverage sought is not commensurate with the showing.
	The applicant argues that there is no motivation for the modification to Ichikawa et al. 20110020749.  The examiner points to the equivalence of the tertiary structure of I-1 with the cyclic tertiary structures as acid induced leaving groups known for use in the sulfonic acid amnion portions of photoacid generators.  Additionally the argued benefit does not occur outside of the resist composition where the presence of other components including the resist resin and the weaker photoacid generator (quencher) as well as the concentrations of the PAG, quencher and resin also contribute to the reduced line edge roughness (LER) results observed.  The argued position and scope of the coverage sought is not commensurate with the showing. 

The rejection based at least in part upon the combination of Ichikawa et al. JP 2013-116885 and
Ichikawa et al. 20110020749 would be maintained. The showing within the instant specification are directed to improvements in the CDU. This metric/result is tied to the photoresist composition of the recited photoacid generator in combination with the polymer of claim 6 and the quencher salt of claim 7. It is not sufficient to render the photoacid generator or a mere resist containing the photoacid generator patentable. (Ichikawa et al. 20120028188 teaches that the quencher (salt) improves line edge roughness which impacts the CDU). If the claims were commensurate in scope with the showing of the examples and comparative examples
(by claiming the resist in claim 1 and folding the limitations of claims 6 and 7 into it), there is an argument that comparative examples 7 (using PAG-IX-7) and 3 (using PAG IX-3) represent comparison which are equal to or preferable to a direct comparison with the examples of Ichikawa et al. JP 2013-116885 and Ichikawa et al. 20110020749 respectively. (the salt IX-7 with the adamantyl linkage is closer in structure to the claimed PAG than the phenyl linkage of Ichikawa et al. JP 2013-166885). This argument could be persuasive toward the allowance of photoresist claims of commensurate scope. In addition to folding claims 6 and 7 into claim 1 and modifying claim 1 to recite that it is directed to a resist composition, the applicant should cancel claims 4 and 5 and amend the preamble of claims 2,3 and 10 so that they are directed to a resist composition.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. JP 2013-116885 and Ichikawa et al. 20110020749, further in view of Ichikawa et al. 20120028188.
Ichikawa et al. 20120028188 teaches in the examples the benefit of adding a weak acid to a fluorinated sulfonic acid photoacid containing photoresist in examples 1-21 (table 1, page 94), which show improvements in line edge roughness and depth of focus relative to the comparative examples not including the weak acid (see tables 3 and 4 on pages 94-95). Useful photoacid generators are disclosed at [0139-0152], including those having acid labile carboxyl-alkylcycloalkyl groups such as the last three anions on page 66, and most of the anions on page 67. 

	It would have been obvious to one skilled in the art to modify the resist composition rendered obvious by the combination of Ichikawa et al. JP 2013-116885 and Ichikawa et al. 20110020749 as discussed above by adding a weak photoacid such as a the carboxylic acid groups iodonium salts of Ichikawa et al. 20120028188 to gain improvements in line edge roughness and depth of focus evidenced in Ichikawa et al. 20120028188.
	The rejection stands for the reasons above.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. JP 2013-116885 and Ichikawa et al. 20110020749, further in view of Ichikawa et al. 20120028188 and Nishimura et al 20110262865.
Nishimura et al 20110262865 teaches the addition of a fluorine containing resin as additive (D) which provides water repellency which is useful in liquid immersion lithography as it suppresses the elution of components form the resist into the immersions liquid [0148-0154, particularly 0149].  The addition of basic compounds (C  ) to control acid diffusion such as amines and photodegradable bases such a sulfonium or iodonium salts with hydroxy, carboxylic acid or (unfluorinated) sulfonic acids is disclosed. The photodegradable bases only generate the base in the exposed areas [0135 -0147, particularly 0141-0147].

It would have been obvious to one skilled in the art to modify the resist composition rendered obvious by the combination of Ichikawa et al. JP 2013-116885 and Ichikawa et al. 20110020749 as discussed above by adding a weak photoacids taught by Ichikawa et al. 20120028188 or Nishimura et al 20110262865 to gain improvements in line edge roughness and depth of focus evidenced in Ichikawa et al. 20120028188 by controlling acid diffusion as taught in Nishimura et al 20110262865 at [0135 -0147] and to add a fluorinated t the composition to allow it to be used with higher resolution liquid immersion exposure processes without elution of components from the resist as taught in Nishimura et al 20110262865 at [0148-0154].
	Ichikawa et al. 20110117493 teaches PAG B3 [0180], B2 [0174] and B1 [0167], which use cyclic tertiary groups and norbornane lactone linking groups. 
The rejection stands for the reasons above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 15, 2022